 



Exhibit 10.16

      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

Work Order No.:                     
Customer Name:                     
LEAP3 WORK ORDER
     This document (hereafter, this “Work Order”) constitutes a “Work Order” as
described in Article 1 (“Professional Services”) of that certain Implementation
Project Master Service Agreement dated (the “Agreement”), by and between QCSI
Puerto Rico, Inc., (“QCSI”) and Triple-S, Inc., a Puerto Rico corporation
(“Customer”). Either or both of the entities may be referred to as a “party” or
the “parties.”
     This Work Order is hereby incorporated into the Agreement and is expressly
made subject to all of the terms and conditions set forth therein. To the extent
that there is any inconsistency between the Agreement and this Work Order, the
Agreement shall control except as expressly provided herein to the contrary.
Capitalized terms used herein shall have the same meanings as are set forth in
the Agreement, unless the context herein requires otherwise.
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

I.   Definitions       QCSI and Customer agree that the following terms shall
have their respective meanings:       Associate Product Consultant(s) shall mean
consultants that are enrolled in the QCSI knowledge transfer program that have
yet to achieve bachelor certification.       Certified Product Consultant(s)
shall mean consultants that have achieved bachelor certification via the QCSI
knowledge transfer program for the Software (defined below).       Client
Specific Solutions Blueprint (CSSB) is the process by which any client-specific
solution involving the creation of adhoc sql code, stored procedure, or any
other mechanism that inserts, updates, deletes, or otherwise modifies data
within any QNXT defined data schema would be approved, evaluated and/or
developed. For greater certainty, to the extent that QCSI develops any adhoc sql
code, stored procedure, or any other mechanism that inserts, updates, deletes,
or otherwise modifies data within any QNXT defined data schema such development
will be considered a “Deliverable,” and therefore subject to Article 13 of the
Agreement.       Discovery Documents include but are not limited to an Outcome
Solution Questionnaire (defined below), along with relevant and material items
to be provided by the Customer and used to ascertain Customer’s business
requirements.       Discover Project Agreement or DPA is a prior agreement
between the parties dated November 17, 2006, regarding certain completed phases
of LEAP3.       Introductory Meeting means a meeting whereby QCSI and Customer
both participate and define the guidelines for LEAP3, resolve questions and/or
concerns relating to completing the Solutions Discovery Questionnaire or
collecting the required Discovery Documents.

Work Order – LEAP3
Revised 122107 (JD)

Page 1 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

    Job Schedule means the production schedule of computing tasks and jobs that
must be executed by Customer on a daily, weekly, monthly, or other frequency to,
as examples, load claims, address member eligibility, complete claim
adjudication, and calculate provider capitation.       Lead Technical
Consultant(s) shall mean seasoned information technology consultants that have:
(a) one or more QNXT (defined below) certifications on the current QNXT Release
(or one Release back); (b) minimally two (2) years of QNXT Professional Services
working experience; and (c) the ability, as determined by QCSI, to lead the
technical aspects of a QNXT implementation       Outcome Document means the
document developed by the parties, and approved in writing by both QCSI and
Customer, which outlines and specifies the measurements for the desired results
of this Work Order.       Outcome Solution Questionnaire means the document used
by the parties to capture Customer’s necessary input concerning Customer’s high
level business requirements, and utilized to initiate the Discover phase of
LEAP3 which is more fully described herein.       Production Cut-Over Schedule
means production computing jobs defined by Customer , with assistance from QCSI,
during LEAP3 that have to process prior to migrating from Customer’s existing
system, and a listing (execution order and time) of those jobs that must process
once the Software is implemented in Customer’s production environment.      
Project means the mutually agreed Professional Services undertaking by QCSI, on
behalf of the Customer, to which this Work Order applies.       Project Schedule
means a customized assessment and work plan created by QCSI with the assistance
and input of Customer. The Project Schedule will include project tasks with
durations, estimated start and finish dates, estimated milestone dates, work
effort, baseline estimates and actuals, and the QCSI and Customer resources
assigned to the Action Team, the Steering Committee, and other resources to be
utilized during LEAP3. QCSI will utilize the detailed status reports that will
come from the Action Team to update the Project Schedule on a periodic basis.  
    QCSI Project Manager(s) shall mean the project management professional
consultants responsible for management and effective delivery of the applicable
QNXT solution driven by Customer outcomes. The QCSI Project Manager is
responsible for managing all phases of the Project including overall work plan,
scope, issue, and risk management. The QCSI Project Manager is either Project
Management Professional (“PMP”) or QNXT certified, or both.       QCSI Program
Manager(s) shall mean the program management professional consultant responsible
for determining and coordination the sharing of resources (QCSI and Triple-S)
among their constituent projects to the overall benefit of the program; and who
is responsible for oversight of Customer strategic outcomes.       Senior
Business Consultant(s) shall mean highly trained and skilled consultants that
have: (a) achieved at least bachelor certification via the QCSI knowledge
transfer program for the Software; (b) several years of health plan industry
experience; (c) experience leading QCSI

Work Order – LEAP3
Revised 122107 (JD)

Page 2 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

    software product implementations and/or upgrade migrations (from a Product
perspective, not project perspective).       Senior Product Consultant(s) shall
mean consultants that have: (a) achieved at least bachelor certification via the
QCSI knowledge transfer program for the Software; (b) participated in at least
one (1) end-to-end QCSI software product implementation; and (c) been engaged in
QCSI software product implementations for at least a total of two (2) years.    
  Senior Technical Consultant(s) shall mean information technology consultants
that have: (a) demonstrable knowledge in regards to QNXT installations and QNXT
technical configurations; (b) working knowledge of Microsoft SQL Server and SQL
language; and (c) one or more QNXT certifications on the current QNXT release
(or one release back) as well as other technical certifications.       Solution
Blueprint Document means the document(s) describing the configuration of the
Software based on the Customer’s business requirements and desired outcome(s).  
    Technical Consultant(s) shall mean information technology consultants that
are enrolled in the QCSI knowledge transfer program that have yet to achieve
certification.       Third Party Vendor or “TP” means a Person (as defined in
the Agreement) with whom QCSI maintains a business relationship as of the
Effective Date this Work Order, the names of such Persons are included in
Exhibit A.       Validation Activities mean the use of the Validation Criteria
(defined below) to verify that the Software is configured in accordance with the
Solutions Blueprint Document.       Validation Criteria means those test plans
and use cases to be mutually agreed by the parties and utilized during
Validation Activities.   II.   Scope of Work and Deliverables

  (A)   Summary

      The Professional Services described herein will be delivered within the
context of LEAP3. The obligations and deliverables are described herein for each
phase of LEAP3. As further detailed in this Work Order, QCSI shall provide the
following Professional Services:

  a.   Program Management Services     b.   Project Management Services     c.  
Business and Configuration Consulting     d.   Business Process Transformation
Consulting     e.   End User Training Development Consulting     f.   Unit and
Integrated Testing Consulting     g.   Architecture and Integration Consulting  
  h.   Conversion, Integration and Reporting Analysis and Development Services  
  i.   Knowledge Transfer Consulting     j.   Go Live Services     k.  
Coordination of TP implementation(s) as required to comply with QNXT
implementation schedule

Work Order – LEAP3
Revised 122107 (JD)

Page 3 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  (B) QCSI’s Project Management responsibilities span all phases and include:

  •   Providing a leading role in the implementation of the core applications
including QNXT and TP products as identified in Exhibit A, including Customer
QNXT related activities required for implementation. As part of coordinating TP,
QCSI will coordinate TP, Customer and QCSI resources and activities required for
the implementation of TP applications and will oversee, manage and monitor the
implementation as required to comply with QNXT implementation schedule to
include:

  •   Resources:

  •   Identifying, securing & managing the proper QCSI Project Management &
Consultant resources needed.     •   Coordinating with Customer the availability
of Customer resources required for the implementation

  •   Conducting detailed planning at the beginning of each phase in
coordination with Customer. Detailed Planning shall include the development of a
mutually agreed upon integrated Project Schedule (QCSI activities, Customer QNXT
related activities, Customer Non-QNXT Dependencies & TP dependencies) and the
development/update of required, mutually agreed upon subsidiary plans such as
Communication, Risk, Resource Plan, Acceptance and necessary PM procedures to
manage and control the Project (e.g., Schedule, Risk, Cost, Acceptance, Progress
Reporting, Issue Management, Change Control).     •   Directing and managing
Project execution and monitoring and controlling Project work. As part of this
responsibility. QCSI is responsible for determining and coordinating the sharing
of resources (QCSI and Triple-S) in coordination with Customer among their
constituent projects to the overall benefit of the program as well as the
coordination and management of TP vendors. Management of Project execution will
include the following:

  •   Creating, maintaining, and supervising the mutually agreed upon integrated
Project Schedule to manage the Professional Services provided pursuant to this
Work Order as well as Customer QNXT related activities, Customer Non-QNXT
dependencies and TP key dependencies required for the overall QNXT solution. For
greater certainty, in creating, maintaining and supervising the mutually agreed
upon integrated Project Schedule, QCSI will only be responsible for maintaining,
updating and supervising QNXT and TP related activities and tasks. Customer will
be responsible for managing and updating non-QNXT related dependencies,
activities and tasks.     •   Customer Issue Management: Identifying, managing
and escalating Project issues to QCSI and Customer Executive Management and
expediting or escalating critical business decisions that must be made to move
forward to Customer Executive Management     •   Progress/Status Reporting

  o   Holding weekly progress and status meetings     o   Keeping Customer and
QCSI Executive Management apprised of progress with mutually agreed upon weekly
status and progress reports. Status/Progress reports shall include actual vs.
estimates

Work Order – LEAP3
Revised 122107 (JD)

Page 4 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      for budget and time schedule, including TP implementation dependencies
where applicable.     o   Keeping Steering Committee informed of progress with
bi-weekly on-site meetings and reports.     o   Providing the Customer with
weekly budget tracking information and managing and controlling QCSI’s and
Customer estimated hours.

  •   Scope/Change Control: Coordination and management of the mutually agreed
upon Change Control process.     •   Risk Management: Identifying and evaluating
Project risks, maintaining risk mitigation plans and monitoring risks.     •  
Lead Checkpoint Process and participate in the identification of acceptance
criteria.

  •   Oversight of Customer Strategic Outcomes

  (C)   Work and Deliverables

  1.   Phase 1 – Provider Conversion

  a.   Transition Phase         The parties will complete their respective
obligations, established below, and will work together where collaboration is
necessary, during the Transition phase although in no event will the Transition
phase begin prior to the execution of this Work Order. The Transition phase
shall be considered complete upon the completion and acceptance of the
Transition Deliverables identified below.

      QCSI Transition Obligations:

  •   Assign QCSI resources to this Work Order     •   Conduct kick-off meeting.
    •   Lead & conduct detailed Project planning in coordination with Customer.
Detailed Planning will include the development of a mutually agreed upon
integrated Project Schedule and other mutually agreed upon subsidiary plans
needed for the successful implementation of QNXT.

  •   Project Scope will be validated and mutually agreed upon deliverables
defined. Project Scope validation includes the confirmation of deliverables that
will be produced by each phase, the definition of the deliverables and who is
responsible for producing it.     •   QCSI and Customer Roles & Responsibilities
will be mutually agreed upon and documented with QCSI & Customer resources
assigned to them (Resource Plan) and an Action Team. Structure representation
will be provided.     •   Detailed Project Schedule:

  o   The Project Schedule shall include all mutually agreed upon activities
required for implementation of QNXT, including Customer QNXT related activities,
Customer

Work Order – LEAP3
Revised 122107 (JD)

Page 5 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      Non-QNXT related dependencies, key dependencies with Product Enhancement
Requests (PERs) and TP dependencies (if applicable).     o   Mutually agreed
upon activities in the Project Schedule will be defined, based on required work
effort. Upon mutual agreement, durations will be assigned to activities of QCSI
and Customer. During Detailed Planning and upon mutual agreement, activity
definitions will be provided in the Project Schedule, to clarify what the
execution of the activities will entail and prevent any misunderstanding of
activities to be conducted by Customer or TP.     o   Activities to be conducted
by Customer need to have Customer resources and effort assigned to them by the
Customer.     o   Project Schedule shall incorporate mutually agreed upon
interim review points for Customer and mutually agreed upon time frames for
Customer to review and provide feedback to QCSI.     o   Project Schedule shall
include mutually identified and agreed milestones and Checkpoints in the
process.     o   Project Schedule shall incorporate mutually agreed upon and
required activities as a result of planning subsidiary plans described below.

  •   Subsidiary Plans: At a minimum, the following mutually agreed upon
subsidiary plans shall be developed:

  o   Communication Plan: The mutually agreed upon Communication Plan will
address mutually agreed upon Issue Management & Escalating procedures, Action
Items Management, Project Progress and Status reporting and other communication
activities mutually deemed necessary (e.g., document management procedures, such
as document version control). Format of the progress/status reports will be
mutually agreed upon as part of planning activities to reflect actual vs.
estimated cost & time schedule.     o   Risk Management Plan: Identification of
risks, risk response planning and management of such risks.     o   Scope
Control: Mutually agreed upon Process to manage scope changes.     o   Updating
of Project Schedule: Process that will be used to capture progress data and the
subsequent update of QNXT and TP dependency activities included in the
integrated Project Schedule.     o   QCSI will cooperate with Customer in
developing Acceptance Criteria for the configuration of QNXT and TP products and
will facilitate the management of Customers acceptance processes.

  •   Install QNXT Software Suite for Test Environment

      Customer Transition Obligations:

Work Order – LEAP3
Revised 122107 (JD)

Page 6 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II
  Implementation Agreement
QCSI and Triple-S

  •   Identify Customer’s Action Team members as per resource/roles requirements
identified by QCSI.     •   Collaborate with QCSI and approve the detailed
Project Plan as described above in Section QCSI Transition Obligations.     •  
Mutually identified and agreed Checkpoints in the process     •   The Customer’s
operating environment prepared for testing-use of the QNXT Software.     •  
Acceptance Criteria and Management of Acceptance process: Develop; in
coordination with QCSI, the Acceptance Criteria for the configuration of QNXT
and TP products.     •   Collaborate with QCSI to define interim and final
checkpoints and mutually agree on the associated processes to manage the
checkpoints.

      Transition Deliverables/Milestones:

  •   QCSI and Customer shall each document their respective members of the
Action Team. QCSI will produce an overall chart representing Project
(organizational) Structure and a document (Resource Plan) indicating all Roles
and Responsibilities for Customer and QCSI with anticipated resources assigned
to roles.     •   Mutually agreed Detailed Project Schedule as described above
in Section “QCSI Transition Obligations.”     •   Mutually agreed Subsidiary
Plans and PM procedures as described above in Section “QCSI Transition
Obligations.”     •   Installed QNXT Environment Ready to Use for Providers
Phase I

  b.   Discover Phase of LEAP3

      The parties will complete their respective obligations, established below,
and will work together where collaboration is necessary, during the Discover
phase of LEAP3, which shall begin upon the completion of the DPA and shall be
considered complete after the Revised Technical and Business Solution Blueprint
Documents, as they relate to Provider, are finalized and presented by the Action
Team in a Checkpoint Process with the Steering Committee at a meeting conducted
at Customer’s principal place of business, electronically or by other mutually
acceptable means.

      QCSI Discover Obligations:

  •   Project Management:

  •   Project Management responsibilities as defined in the Summary section of
SOW     •   Update gap table with newly identified gaps.     •   Lead the
Checkpoint process.

  •   Business Consulting

  •   Respond to questions from the Customer’s Action Team Members regarding the
DPA and Post DPA Discovery Documents.     •   Review Post DPA Discovery
Documents.

Work Order – LEAP3
Revised 122107 (JD)

Page 7 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement     QCSI and Triple-S

  •   Analyze business requirements presented after the discovery phase of the
DPA     •   Participate as needed to explain Provider related QNXT processing.  
  •   Work in a collaborative fashion with Customer as the understanding of the
business decisions and deliverables are being developed to avoid unintended
consequences for Customer and approvals would be expedited.     •   Update
Business Solutions Blueprint with new business requirements identified during
the discover phase, as well as those mutually agreed to requirements that were
not included in DPA Deliverables.     •   Collaborate with Customer to support
its understanding of underlying data requirements of mutually agreed upon
conversion formats, where applicable.

  •   Technical Consulting

  •   Confirm Customer’s current state data interface points into process
diagrams     •   Confirm Customer’s existing network and hardware topology     •
  Assign Technical Consultant to collaborate with Customer to support
understanding underlying data requirement of mutually agreed upon conversion
tools and formats     •   Update Technical Solutions Blueprint with new business
requirements identified during the discover phase, as well as those mutually
agreed to requirements that were not included in DPA Deliverables     •   Assign
Technical Consultant to consult with Customer to support its understanding the
underlying data requirements of mutually agreed upon data analysis.

  •   Business Process Design:

  •   Collaborate with Customer to support its understanding of the future
business processes prepared in the DPA; identify those business processes that
will needed further development; and identify interim workflow to be developed.
    •   Collaborate with Customer to review with Customer current organizational
structure, staffing composition and staffing ratios.

      Customer Discover Obligations:

  •   Project Management

  •   Facilitate the Checkpoint Process to approve proceeding to the Design
phase of LEAP3     •   Agree, in writing, to modified Project Schedule; business
requirements not identified and documented by QCSI in the DPA; or technical
interfaces and conversions and reports not documented and scoped by QCSI under
the original DPA project     •   Mutually identify and agree Checkpoints in the
process

  •   Business

Work Order – LEAP3
Revised 122107 (JD)

Page 8 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Document and sign off on all new business requirements identified during
the discover phase, as well as those that were, by mutual agreement, not
included in DPA Deliverables     •   Participate as needed to explain Provider
related business processes.

  •   Business Process Design:

  •   Understanding of the future business processes prepared in the DPA;
identify those business processes that will needed further development; and
identify interim workflow to be developed.     •   Review current organizational
structure, staffing composition and staffing ratios     •   Identify any
business processes and descriptions that require further analysis or were not
identified in the DPA     •   Confirm current state business processes diagrams
and process descriptions

  •   Training and Testing

  •   Gathering all additional training and testing documentation, if any.

  •   Technical

  •   Document and sign off on all actual technical requirements identified
during the DPA, as well as those that were not included in DPA Deliverables by
mutual agreement     •   Customer sign off on all Provider related interface
requirements identified during the DPA, as well as those that were not included
in DPA Deliverables by mutual agreement     •   Installation of all
pre-requisite software and hardware products for QNXT as identified in the QNXT
Installation Guide (or otherwise in the Documentation).

      Discover Deliverables/Milestones:

  •   Modified Project Schedule     •   Functioning Provider test environment  
  •   Clean Providers Demographic and Credentialing Data and load it into a
mutually agreed upon format(s)     •   Complete inventory of Provider related
reports and letters     •   Finalized and sign-off business and technical
requirements that were not included in DPA Deliverables but have been mutually
agreed upon which will be documented and delivered in revised blueprint
documents     •   Updated Gap list with any new identified gaps during the
Discover Phase.

  c.   Design Phase of LEAP3

      The parties will complete their respective obligations, established below,
and will work together where collaboration is necessary, during the Design phase
of the LEAP3 Project. The Design phase of the LEAP3 Project shall begin upon the
completion of the Discover phase of LEAP3 and shall be considered

Work Order – LEAP3
Revised 122107 (JD)

Page 9 of 47



--------------------------------------------------------------------------------



 



      SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      complete after the Solution Blueprint Document has been mutually agreed
upon. The Design phase of the LEAP3 Project is formally concluded in a
Checkpoint Process with the Steering Committee at a meeting conducted at
Customer’s principal place of business, electronically or by other mutually
acceptable means.

      QCSI Design Obligations:

  •   Project Management

  •   Project Management responsibilities as identified in Summary section of
the SOW.     •   Update Gap Table with any newly identified gaps     •   Lead
the Checkpoint Process     •   Complete Go-Live Strategy Plan for Phase I

  •   Business Consulting

  •   Lead design configuration of core solution application and participate
with TP and Customer in TP product design.     •   Finalize and present the
Provider Section Business Solution Blueprint Document.

  •   Technical Consulting

  •   Finalize and present the Provider Section of the Technical Solution
Blueprint Document.     •   Provider design and customization of mutually agreed
conversion EDIs, as needed.     •   Provider Conversion services include but are
not limited to:

  §   Data analysis     §   Data Conversion Detail Design to include

  §   Data Transformation     §   Data Translation     §   Custom Solution
Processing

  •   Provider reports and letters design services. Report development is
limited to mutually agreed upon reports.

  o   Reports and letters detail design and mapping document(s) to include

  §   Report and letters design     §   Report and letters custom solutions
processing requirement(s)

  •   Design Provider interfaces to/from QNXT to TP applications. Interface
development is limited to interfaces mutually agreed to in the DPA Technical
Solutions Blueprint:

  o   Interface file and format analysis     o   Interface Detail Design to
include

  §   Data Transformation     §   Data Translation     §   Custom Solution
Processing

  •   Assist Customer to develop Validation Criteria to ensure the data loaded
into QNXT is the data the Customer intended

  •   Business Process Design

Work Order – LEAP3
Revised 122107 (JD)

Page 10 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Collaborate with Customer to support understanding of future business
processes and descriptions prepared in the DPA to identify those that will
needed further development and identify interim workflow to be developed.     •
  Collaborate with Customer to review with Customer current organizational
structure, staffing composition and staffing ratios.

  •   Knowledge Transfer

  •   Consult with Customer to prepare a knowledge transfer plan for Customer to
take on post go-live Provider maintenance and support

  •   Testing

  •   Collaborate with Customer in the design and documentation of Unit and
Integrated Testing Program

  •   Training

  •   Collaborate with Customer to identify and develop End-User Training
materials     •   Collaborate with Customer in the creation of a detailed
training plan for the implementation of the core solution synchronized with the
go live strategy.

      Customer Design Obligations:

  •   Project Management

  •   Participate in Checkpoint Process     •   All third party products needed
for this phase are contracted and installed in the appropriate environment(s)
needed for this phase     •   Collaborate with QCSI to complete Go-Live planning
for Phase I

  •   Business

  •   Make available SMEs in the area of Provider to communicate all Provider
business requirements     •   Provide business requirements and cooperate with
QCSI in designing and documenting CSSBs.     •   Work in a collaborative fashion
with QCSI to provide guidance and clarification as the business requirements and
supporting design deliverables are being developed to avoid unintended
consequences and to help expedite approvals.

  •   Technical

  •   Make available SMEs in the area of Provider to communicate all Provider
conversion requirements and to sign-off on the Provider conversion detail design
    •   Make available SMEs in the area of Provider to communicate all Provider
reports and letters requirements and to sign-off on the Provider reports and
letters detail designs     •   Make available SMEs in the area of Provider to
communicate all Provider interface requirements and to sign-off on the Provider
interface detail designs

Work Order – LEAP3
Revised 122107 (JD)

Page 11 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Configuration of test environment     •   Sign off on all CSSBs     •  
Finalized clean data delivered     •   Develop Validation Criteria to ensure the
resultant data set loaded into QNXT via conversion and/or interface process is
accurate     •   Complete inventory of all Provider related reports

  •   Business Process Design

  •   Prepare business process documentation and recommendations to support:

  o   Future State (planned final state of business – final phase go live)     o
  Intermediary (temporary business processes to support current phase based upon
overall timeline, deliverables and dependencies)

  •   Development of deployment strategy

  •   Testing

  •   Create a detailed testing plan     •   Prepare unit and integrated
testing, including test cases

  •   Training

  •   Identify and design End-User Training materials     •   Create a detailed
training plan for the implementation of the core solution synchronized with the
go live strategy.

  •   Clean Providers Demographic, Credentialing and load it into a mutually
agreed upon format.     •   Complete Data Analysis

      Design Deliverables/Milestones:

  •   Updated Business Solution Blueprint Document     •   Updated Technical
Solution Blueprint Document     •   Updated Gap Table     •   Finalized
inventory and process documentation of all Provider related interim and future
state business processes     •   Finalized Provider Testing plan and test cases
    •   Finalized Provider End-User Training Plan     •   Finalized Go-Live Plan
for Phase I     •   Finalized Knowledge Transfer Plan for Phase I     •  
Finalized Clean Data delivered

  d.   Deliver Phase of LEAP3         The parties will complete their respective
obligations, established below, and will work together where collaboration is
necessary, during the Provider Deliver phase of LEAP3 which will begin when the
parties have mutually

Work Order – LEAP3
Revised 122107 (JD)

Page 12 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      agreed to the Finalized Solution Blueprint Document (Provider Section) and
shall be considered complete after the Software and Provider demographic data
has been migrated to Customer’s production environment.

      During the Provider Deliver phase of LEAP3, validation of the
configuration of the Software according to the Final Solution Blueprint Document
(Provider Section) occurs. QCSI’s Action Team will consult with Customer in
executing the use cases required by the test plan. Typically, all configuration
choices, limited reports, processing of multiple transaction types, are
validated through the Validation Activities.         Successful completion of
the Validation Activities is immediately followed by the use of the Software in
Customer’s production environment.

      QCSI Deliver Obligations:

  •   Project Management

  •   PM responsibilities as identified in Summary section in SOW     •  
Leading Checkpoint Process     •   Leading the implementation of Go-Live
Strategy     •   Consult with Customer in the implementation of the Go-Live Plan
for the use of the Software in Customer’s production environment, including:

  o   Production Cut-Over Schedule     o   On-going Job Schedule

  •   Business Consulting

  •   Guide Customer during the configuration of QNXT based on the approved
design identified in the Final Solution Blueprint Document (Provider Section).  
  •   Assist Customer with Validation Activities as outlined in the testing plan
    •   Conduct Go-Live Readiness Review

  •   Technical Consulting

  •   Finalize production environment activities including:

  o   Review server configuration     o   Confirm software / schema versions    
o   Review database maintenance schedules

  •   Develop Provider Conversion routine, to include the following activities:

  o   Develop Provider Conversion routine to mutually agreed upon detail design
    o   Unit test Provider Conversion routine     o   Deliver Provider
Conversion routine and supporting documentation     o   Support Customer in User
Acceptance testing processing of final delivery of Provider Conversion routine

  •   Develop Provider Interface(s), to include the following activities:

  o   Develop Provider Interface(s) to mutually agreed upon detail design(s)

Work Order – LEAP3
Revised 122107 (JD)

Page 13 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  o   Unit test Provider Interface(s)     o   Deliver Provider Interface(s) and
supporting documentation     o   Support Customer in User Acceptance testing
processing of final delivery of Provider Interface(s)

  •   Develop mutually agreed upon Provider Reports and Letters to include the
following activities:

  o   Develop Provider Reports and Letters to mutually agreed upon detail
design(s)     o   Unit test Provider Reports and Letters     o   Deliver
Provider Reports and Letters and supporting documentation     o   Support
Customer in User Acceptance testing processing of final delivery of Reports and
Letters

  •   Conduct Go-Live Readiness Review

  •   Testing

  •   Consult Customer with execution of testing plans

  •   Training

  •   Consult Customer with execution of training plans

      Customer Deliver Obligations:

  •   Provide the hardware and software needed to support the production
installation of QNXT products     •   Configure Provider related reference data
including, but not limited to:

  •   Provider Types     •   Specialties     •   Zip Codes

  •   Configure Provider related structure in QNXT     •   Execute Validation
Activities     •   Test intermediate and future processes     •   Support Unit
and Integrated testing cycle(s) with appropriate subject matter experts     •  
Conduct User Acceptance Testing cycle(s)     •   Complete Provider End-User
Training Materials and Execute the Training     •   Execute roll-out and
training related to BPTs and Interim Processes     •   Develop and test Desk
Level Procedures for Providers processes.     •   Execute the Go-Live strategy  
  •   Implemented Job Schedule

      Deliver Deliverables/Milestones:

  •   Testing complete and approved by Customer     •   PER’s mutually agreed
upon for delivery for Provider Phase I have been approved, if applicable     •  
Provider conversion activities complete     •   Provider configuration
activities complete     •   Provider integration activities complete     •  
Provider reports & letters activities complete

Work Order – LEAP3
Revised 122107 (JD)

Page 14 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Provider Validation Activities complete     •   Checkpoint Process
complete     •   Implemented operating environment to support the Software
Solution     •   Implemented Job Schedule     •   Interim and Future State
Business Process Transformation documents complete     •   Provider End-User
Training material complete     •   Provider End-User Training delivered     •  
Go-Live strategy implemented.

  e.   Realize Phase of LEAP3         The parties will complete their respective
obligations, established below, and will work together where collaboration is
necessary, during the Realize phase of LEAP3 which shall begin upon the
completion of the Deliver phase of LEAP3 and shall be considered complete after
the Outcome Document is presented to the Steering Committee as a part of a
Checkpoint Process at a meeting conducted at Customer’s principal place of
business, electronically or by other mutually acceptable means. This is
typically held thirty (30) to ninety (90) days after the completion of the
Deliver phase of LEAP3.

      QCSI Realize Obligations:

  •   In collaboration with Customer, evaluate and troubleshoot QNXT for
Providers; QNXT developed conversion, integration, reports and letters issues.  
  •   Coordinate support and lead troubleshooting for QNXT Partner Products    
•   Work with Customer to monitor and fine-tune both system configuration and
internal processes to achieve outcome measures     •   Participate in completing
measurements for the final Outcome Document and comparing it to baseline
measurements, where applicable     •   Lead the final Checkpoint Process     •  
Lead post-production QNXT support as per Go-Live Strategy.

      Customer Realize Obligations:

  •   Participate in final Checkpoint Process     •   Monitor and fine tune both
system configuration and internal processes to achieve outcome measures     •  
Calculate or measure appropriate metrics as indicated in the Outcome Document  
  •   Participate in the post-production plan     •   Collaboration with QCSI to
evaluate and troubleshoot QNXT Provider configuration issues.     •   Complete
measurements for the final Outcome Document and comparing it to baseline
measurements, where applicable

Work Order – LEAP3
Revised 122107 (JD)

Page 15 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      Realize Deliverables/Milestones:

  •   First iteration of Outcome measures complete     •   Final Checkpoint

2.   Phase 2 – Commercial (including all schedule sub-phases)

  a.   Transition Phase         The parties will complete their respective
obligations, established below, and will work together where collaboration is
necessary, during the Transition phase although in no event will the Transition
phase begin prior to the execution of this Work Order. The Transition phase
shall be considered complete upon the completion and acceptance of the
Transition Deliverables identified below.

      QCSI Transition Obligations:

  •   Assign QCSI resources to this Work Order     •   Lead & conduct detailed
Project planning in coordination with Customer. Detailed Planning will include
the development of a mutually agreed upon integrated Project Schedule and other
mutually agreed upon subsidiary plans needed for the successful implementation
of QNXT.

  •   Project Scope will be validated and mutually agreed upon deliverables
defined. Project Scope validation includes the confirmation of deliverables that
will be produced by each phase, the definition of the deliverables and who is
responsible for producing it.     •   QCSI and Customer Roles & Responsibilities
will be mutually agreed upon and documented with QCSI & Customer resources
assigned to them (Resource Plan) and an Action Team. Structure representation
will be provided.     •   Detailed Project Schedule:

  o   The Project Schedule shall include all mutually agreed upon activities
required for implementation of QNXT, including Customer QNXT related activities,
Customer Non-QNXT related dependencies, key dependencies with PERs and TP
dependencies (if applicable).     o   Mutually agreed upon activities in the
Project Schedule will be defined, based on required work effort. Upon mutual
agreement, durations will be assigned to activities of QCSI and Customer. During
Detailed Planning and upon mutual agreement, activity definitions will be
provided the Project Schedule, to clarify what the execution of the activities
will entail and prevent any misunderstanding of activities to be conducted by
Customer or TP.     o   Activities to be conducted by Customer need to have
Customer resources and effort assigned to them by the Customer.

Work Order – LEAP3
Revised 122107 (JD)

Page 16 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  o   Dependencies with non-QNXT activities performed by Customer or other
external entities shall be identified in the integrated Project Schedule.     o
  Project Schedule shall incorporate mutually agreed upon interim review points
for Customer and mutually agreed upon time frames for Customer to review and
provide feedback to QCSI.     o   Project Schedule shall include mutually
identified and agreed milestones and Checkpoints in the process.     o   Project
Schedule shall incorporate mutually agreed upon and required activities as a
result of planning subsidiary plans described below.

  •   Subsidiary Plans: As a minimum, the following mutually agreed upon
subsidiary plans shall be developed:

  o   Communication Plan: The mutually agreed upon Communication Plan will
address mutually agreed upon Issue Management & Escalating procedures, Action
Items Management, Project Progress and Status reporting and other communication
activities mutually deemed necessary (e.g., document management procedures, such
as document version control). Format of the progress/status reports will be
mutually agreed upon as part of planning activities to reflect actual vs.
estimated cost & time schedule.     o   Risk Management Plan: Identification of
risks, risk response planning and management of such risks.     o   Scope
Control: Mutually agreed upon Process to manage scope changes.     o   Updating
of Project Schedule: Process that will be used to capture progress data and the
subsequent update of QNXT and TP dependency activities included in the
integrated Project Schedule.     o   QCSI will cooperate with Customer in
developing Acceptance Criteria for the configuration of QNXT and TP products and
will facilitate the management of Customers acceptance processes.

  •   Install QNXT Software Suite for Test Environment     •   Assigned
Technical Consultant will collaborate with Customer to support its understanding
of underlying data requirement for mutually agreed upon data analysis and
conversion tools and format,     •   Assist Customer to understand the Contract,
Benefit and Policy interpretation process and interpretation tools.

      Customer Transition Obligations:

  •   Identify Customer’s Action Team members as per resource/roles requirements
identified by QCSI.     •   Collaborate with QCSI and approve detailed Project
planning as described above in Section “QCSI Transition Obligations.”

Work Order – LEAP3
Revised 122107 (JD)

Page 17 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Mutually identified and agreed Checkpoints in the process     •   The
Customer’s operating environment prepared for testing-use of the QNXT Software.
    •   Acceptance Criteria and Management of Acceptance process: Develop; in
coordination with QCSI, Customer will develop the Acceptance Criteria for the
configuration of QNXT and TP products.     •   Collaborate with QCSI to define
interim and final checkpoints and mutually agree on the associated processes to
manage the checkpoints.     •   Begin Commercial Data Analysis.     •   Begin
the Contract, Benefit and Policy interpretation process and document
interpretations with applicable tools.

      Transition Deliverables/Milestones:

  •   QCSI and Customer shall each document their respective members of the
Action Team. QCSI will produce an overall chart representing Project
(organizational) Structure and a document (Resource Plan) indicating all Roles
and Responsibilities for Customer and QCSI with anticipated resources assigned
to roles.     •   Mutually agreed Detailed Project Schedule as described above
in Section “QCSI Transition Obligations.”     •   Mutually agreed Subsidiary
Plans and agreed PM procedures as described above in Section “QCSI Transition
Obligations.”     •   Environment Ready to Use for Commercial Phase II

  b.   Discover Phase of LEAP3         The parties will complete their
respective obligations, established below, and will work together where
collaboration is necessary, during the Discover phase of LEAP3, which shall
begin upon the completion of the DPA and shall be considered complete after the
Revised Technical and Business Solution Blueprint Documents, as they related to
Provider, are finalized and presented by the Action Team in a Checkpoint Process
with the Steering Committee at a meeting conducted at Customer’s principal place
of business, electronically or by other mutually acceptable means.

      QCSI Discover Obligations:

  •   Project Management:

  •   Project Management responsibilities as defined in the Summary section of
SOW     •   Update gap table with newly identified gaps.     •   Lead the
Checkpoint process.

  •   Business Consulting

  •   Respond to questions from the Customer’s Action Team Members regarding the
DPA and Post DPA Discovery Documents.     •   Review Post DPA Discovery
Documents

Work Order – LEAP3
Revised 122107 (JD)

Page 18 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Analyze business requirements presented after the discovery phase of the
DPA     •   Participate as needed to explain Commercial related QNXT processing.
    •   Work in a collaborative fashion with Customer as the understanding of
the business decisions and deliverables are being developed to avoid unintended
consequences and approvals would be expedited.     •   Update Business Solutions
Blueprint with new business requirements identified during the discover phase,
as well as those that were not included in DPA Deliverables by mutual agreement
    •   Collaborate with Customer to support understanding data requirement for
mutually agreed upon conversion formats, where applicable.     •   Assist
Customer to understand the Contract, Benefit and Policy interpretation process
and interpretation tools.

  •   Technical Consulting

  •   Confirm Customer’s current state data interface points into process
diagrams     •   Confirm Customer’s existing network and hardware topology     •
  Update Technical Solutions Blueprint with new business requirements identified
during the discover phase, as well as those that were, by mutual agreement, not
included in DPA Deliverables Agreement

  •   Business Process Design:

  •   Collaborate with Customer to support understanding of future business
processes and descriptions prepared in the DPA to identify those that will
needed further development and identify interim workflow to be developed.     •
  Collaborate with Customer to review with Customer current organizational
structure, staffing composition and staffing ratios.

  •   Review with Customer ITS Home and ITS Host obligations to determine if new
PERs are needed.

      Customer Discover Obligations:

  •   Project Management

  •   Facilitate the Checkpoint Process to approve proceeding to the Design
phase of LEAP3     •   Agree, in writing, to modified Project Schedule; business
requirements not identified and documented by QCSI in the DPA; or technical
interfaces, conversion, and mutually agreed upon reports not documented and
scoped by QCSI under the original DPA project     •   Mutually identify and
agree Checkpoints in the process

  •   Business

  •   Document and sign off on all new business requirements not identified
during the discover phase

Work Order – LEAP3
Revised 122107 (JD)

Page 19 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Participate as needed to explain commercial related business processes

  •   Business Process Design:

  •   Review future business processes and descriptions prepared in the DPA to
identify those that will need further development and identify interim workflows
to be developed.     •   Review current organizational structure, staffing
composition and staffing ratios     •   Identify any business processes and
descriptions that require further analysis     •   Confirm current state
business processes diagrams and process descriptions

  •   Training and Testing

  •   Gathering all additional training and testing documentation, if any.

  •   Technical

  •   Document and sign off on all actual technical requirements not identified
during the DPA.     •   Customer sign off on all Provider related interface
requirements not identified during the DPA     •   Complete inventory of
Commercial related reports and letters     •   Installation of all pre-requisite
software and hardware products for QNXT as identified in the QNXT Installation
Guide (or otherwise in the Documentation).

      Discover Deliverables/Milestones:

  •   Modified Project Schedule     •   Functioning commercial test environment
    •   Business process documentation revised and updated on current state
business processes and data interface points     •   Clean and load conversion
entities into a mutually agreed upon format(s) including but not limited to:

  •   Sponsor demographics, notes, and attributes     •   Member demographics,
relationship data, sponsor affiliation, eligibility, member condition, PCP,
enrollment restriction(s), and student status     •   Paid claims history     •
  Open authorization and referral     •   Open accounts receivable     •  
Accumulator     •   Open and closed calls     •   Custom fee schedules     •  
Capitation tables     •   Premium tables

  •   Complete inventory of commercial related reports and letters

Work Order – LEAP3
Revised 122107 (JD)

Page 20 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Finalized business and technical requirements not included in DPA
Deliverables but have been mutually agreed upon which will be documented and
delivered in revised blueprint documents.     •   Updated Gap list with any new
identified gaps during the Discover Phase.     •   Complete review of ITS
applications and determination if new PERs are needed.

  c.   Design Phase of LEAP3

      The parties will complete their respective obligations, established below,
and will work together where collaboration is necessary, during the Design phase
of the LEAP3 Project. The Design phase of the LEAP3 Project shall begin upon the
completion of the Discover phase of LEAP3 and shall be considered complete after
the Solution Blueprint Document has been mutually agreed upon. The Design phase
of the LEAP3 Project is formally concluded in a Checkpoint Process with the
Steering Committee at a meeting conducted at Customer’s principal place of
business, electronically or by other mutually acceptable means.

      QCSI Design Obligations:

  •   Project Management

  •   Project Management responsibilities as identified in Summary section of
the SOW.     •   Update Gap Table with any newly identified gaps     •   Lead
the Checkpoint Process     •   Complete Go-Live Strategy Plan for Phase II

  •   Business Consulting

  •   Lead design configuration of core solution application and participate
with TP and Customer in TP product design.     •   Finalize and present the
Business Solution Blueprint Document.     •   QCSI will assist Customer to
understand its Contract, Benefit and Policy interpretation process and tools.

  •   Technical Consulting

  •   Finalize and present the Technical Solution Blueprint Document.     •  
Design and customization of mutually agreed upon EDIs, as needed     •  
Commercial Conversion services include but are not limited to:

  o   Data analysis     o   Data Conversion Detail Design to include

  •   Data Transformation     •   Data Translation     •   Custom Solution
Processing

  •   Design of the infrastructure and interfaces required for the Commercial
implementation between QNXT and the Customer developed Enterprise Service Bus
(ESB) application, in

Work Order – LEAP3
Revised 122107 (JD)

Page 21 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      support of all interface and daily sync processing. Interface development
limited to those specified in Exhibit B

  o   Interface file and format analysis     o   Interface Detail Design to
include

  §   Required framework to support the specified interfaces and daily sync
processing between the Customer’s ESB and QNXT     §   Data Transformation     §
  Data Translation     §   Custom Solution Processing

  •   Assist Customer to develop Validation Criteria to ensure the data loaded
into to QNXT is the data the Customer intended

  •   Business Process Design

  •   Collaborate with Customer to support understanding of future business
processes and descriptions prepared in the DPA to identify those that will
needed further development and identify interim workflow to be developed.     •
  Collaborate with Customer to review with Customer current organizational
structure, staffing composition and staffing ratios.

  •   Knowledge Transfer

  •   Consult with Customer to prepare a knowledge transfer plan for Customer to
take on post go-live Commercial maintenance and support

  •   Testing

  •   Collaborate with Customer to design and document Unit and Integrated
Testing Program

  •   Training

  •   Collaborate with Customer to identify and develop End-User Training
materials     •   Collaborate with Customer to create a detailed training plan
for the implementation of the core solution synchronized with the go live
strategy.

  •   Clean Commercial data and load it into a mutually agreed upon format.

      Customer Design Obligations:

  •   Project Management

  •   Participate in Checkpoint Process     •   All third party products needed
for this phase are contracted and installed in the appropriate environment(s)  
  •   Collaborate with QCSI to complete Go-Live planning for Phase II

  •   Business

  •   Make available SMEs to communicate all commercial business requirements

Work Order – LEAP3
Revised 122107 (JD)

Page 22 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Provide business requirements and cooperate with QCSI in designing and
documenting CSSBs.     •   Work in a collaborative fashion with QCSI to provide
guidance and clarification as the business requirements and supporting design
deliverables are being developed to avoid unintended consequences and to help
expedite approvals.

  •   Technical

  •   Make available SMEs to communicate all commercial related conversion
requirements and to sign-off on the commercial conversion detail design     •  
Make available SMEs to communicate all commercial related reports and letters
requirements and to sign-off on the commercial reports and letters detail
designs     •   Make available SMEs to communicate all ESB, interface, and daily
sync requirements and to sign-off on the related detail designs     •  
Configuration of test environment     •   Sign off on all CSSBs     •  
Finalized clean data delivered     •   Develop Validation Criteria to ensure the
resultant data set loaded into to QNXT via conversion and/or interface processes
is accurate     •   Complete Data Analysis     •   Clean and load conversion
entities into QNXT supplied format(s) including but not limited to:

  o   Sponsor demographics, notes, and attributes     o   Member demographics,
relationship data, sponsor affiliation, eligibility, member condition, PCP,
enrollment restriction(s), and student status     o   Paid claims history     o
  Open authorization and referral     o   Open accounts receivable     o  
Accumulator     o   Open and closed calls     o   Custom fee schedules     o  
Capitation tables     o   Premium tables

  •   Business Process Design

  •   Prepare business process documentation and recommendations to support:

  o   Future State (planned final state of business — final phase go live)     o
  Intermediary (temporary business processes to support current phase based upon
overall timeline, deliverables and dependencies)

  •   Development of deployment strategy

  •   Testing

  •   Create a detailed testing plan     •   Prepare unit and integrated
testing, including test cases

Work Order – LEAP3
Revised 122107 (JD)

Page 23 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Training

  •   Identify End-User Training materials     •   Create a detailed training
plan for the implementation of the core solution synchronized with the go live
strategy.

      Design Deliverables/Milestones:

  •   Updated Business Solution Blueprint Document     •   Updated Technical
Solution Blueprint Document     •   Updated Gap Table     •   Finalized
inventory and process documentation of all Commercial related interim and future
state business processes     •   Finalized Commercial Testing plan and test
cases     •   Finalized Commercial End-User Training Plan     •   Finalized
Go-Live Plan for Phase II     •   Finalized Knowledge Transfer Plan for Phase II
    •   Finalized Clean Data delivered

  d.   Deliver Phase of LEAP3

      The parties will complete their respective obligations, established below,
and will work together where collaboration is necessary, during the Commercial
Deliver phase of LEAP3 which will begin when the parties have mutually agreed to
the Finalized Solution Blueprint Document (Commercial Section) and shall be
considered complete after the Software and Provider demographic data has been
migrated to Customer’s production environment.         During the Commercial
Deliver phase of LEAP3, validation of the configuration of the Software
according to the Final Solution Blueprint Document (Commercial Section) occurs.
Typically, all configuration choices, reports, processing of multiple
transaction types, are validated through the Validation Activities.        
Successful completion of the Validation Activities is immediately followed by
the use of the Software in Customer’s production environment.         QCSI
Deliver Obligations:

  •   Project Management

  •   PM responsibilities as identified in Summary section in SOW     •  
Leading Checkpoint Process     •   Leading the implementation of Go-Live
Strategy     •   Consult with Customer in the implementation of the Go-Live Plan
for the use of the Software in Customer’s production environment, including:

  o   Production Cut-Over Schedule     o   On-going Job Schedule

  •   Business Consulting

Work Order – LEAP3
Revised 122107 (JD)

Page 24 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Guide Customer during the configuration of QNXT based on the approved
design identified in the Final Solution Blueprint Document (Provider Section).  
  •   Assist Customer with Validation Activities as outlined in the testing plan
    •   Conduct Go-Live Readiness Review

  •   Technical Consulting

  •   Finalize production environment activities including:

  o   Review server configuration     o   Confirm software / schema versions    
o   Review database maintenance schedules

  •   Develop Commercial Conversion routine(s), to include the following
activities:

  o   Develop Commercial Conversion routine(s)to mutually agreed upon detail
design     o   Unit test Commercial Conversion routine(s)     o   Deliver
Commercial Conversion routine(s) and supporting documentation     o   Support
Customer in User Acceptance testing processing of final delivery of Commercial
Conversion routine(s)

  •   Develop Commercial Interface(s), to include the following activities:

  o   Develop required framework to support the specified interfaces and daily
sync processing between the Customer’s ESB and QNXT     o   Develop Commercial
interface(s) and daily sync routines to mutually agreed upon detail design(s)  
  o   Unit test Commercial interface(s) and daily sync routines     o   Deliver
Commercial interface(s) and daily sync routines, and supporting documentation  
  o   Support Customer in User Acceptance testing processing of final delivery
of Commercial interface(s) and daily sync routines

  •   Develop mutually agreed upon Commercial Reports and Letters     •  
Conduct Go-Live Readiness Review

  •   Testing

  •   Consult Customer with execution of testing plans

  •   Training

  •   Consult Customer with execution of training plans

  •   Knowledge Transfer

  •   Consult with Customer to prepare a knowledge transfer plan for Customer to
take on post go-live Commercial maintenance and support

      Customer Deliver Obligations:

  •   Provide the hardware and software needed to support the production
installation of QNXT products

Work Order – LEAP3
Revised 122107 (JD)

Page 25 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Complete QNXT configuration activities to support Commercial business, as
defined in the Solutions Blueprint Document     •   Deliver finalized
intermediate and future state Commercial business process design documentation
and recommendations     •   Execute Validation Activities     •   Test
intermediate and future processes     •   Support Unit and Integrated testing
cycle(s) with appropriate subject matter experts     •   Conduct User Acceptance
Testing cycle(s)     •   Complete End-User Training Materials and Execute the
Training     •   Execute roll-out and training related to BPTs and Interim
Processes     •   Develop and test Desk Level Procedures     •   Execute the
Go-Live strategy     •   Implemented operating environment to support the
Software Solution     •   Implemented Job Schedule

      Deliver Deliverables/Milestones:

  •   Testing complete and approved by Customer     •   Commercial Phase,
mutually agreed upon PER’s tested and approved, if applicable     •   Commercial
conversion activities complete     •   Commercial integration activities
complete     •   Commercial daily sync activities complete     •   Commercial
reports & letters activities complete     •   Commercial configuration
activities complete     •   Commercial Validation Activities complete     •  
Checkpoint Process complete     •   Implemented operating environment to support
the Software Solution     •   Implemented Job Schedule     •   Interim and
Future State Business Process Transformation documents complete     •   End-User
Training material complete     •   End-User Training delivered     •   Go-Live
Strategy implemented

  e.   Realize Phase of LEAP3         The parties will complete their respective
obligations, established below, and will work together where collaboration is
necessary, during the Realize phase of LEAP3 which shall begin upon the
completion of the Deliver phase of LEAP3 and shall be considered complete after
the Outcome Document reflecting attainment of the metrics is presented to the
Steering Committee as a part of a Checkpoint Process at a meeting conducted at
Customer’s principal place of business, electronically or by other mutually
acceptable means. This is typically held thirty (30) to ninety (90) days after
the completion of the Deliver phase of LEAP3.

Work Order – LEAP3
Revised 122107 (JD)

Page 26 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      During the ninety (90) days following the completion of the Deliver phase
of LEAP3 for the final commercial sub-phase go-live, Project activities focus on
transitioning support from QCSI’s Action Team to QCSI Product Support. The
parties will begin the process to measure business objectives as contained
Outcome Document.

      QCSI Realize Obligations:

  •   In collaboration with Customer evaluate and troubleshoot QNXT
configuration; QNXT developed conversion, integrations and daily sync     •  
Coordinate support and lead troubleshooting for QNXT Partner Products     •  
Work with Customer to monitor fine-tuning both system configuration and internal
processes to achieve outcome measures     •   Participate in completing
measurements for the final Outcome Document and comparing it to baseline
measurements, where applicable     •   Lead the final Checkpoint Process     •  
Lead post-production QNXT support as per Go-Live Strategy

      Customer Realize Obligations:

  •   Participate in final Checkpoint Process     •   Monitor and fine tune both
system configuration and internal processes to achieve outcome measures     •  
Calculate or measure appropriate metrics as indicated in the Outcome Document  
  •   Participate in the post-production plan     •   Collaboration with QCSI to
evaluate and troubleshoot commercial configuration.     •   Complete
measurements for the final Outcome Document and comparing it to baseline
measurements, where applicable

      Realize Deliverables/Milestones:

  •   Promotion of “Project” from QNXT Professional Services to QNXT Product
Support following the final commercial sub-phase go-live     •   First iteration
of Outcome measures complete     •   Final Checkpoint

III.   Assumptions for all Phases

  •   Customer will provide access to essential staff and materials necessary to
support QCSI for the duration of Work Order     •   Customer will provide QCSI
resources with onsite working facilities consistent with those made available to
Customer employees and other Customer contractors. Working facilities shall
include, but are not limited to:

  •   Building access cards (keys)     •   Desks

Work Order – LEAP3
Revised 122107 (JD)

Page 27 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  •   Telephones access     •   Fax/copier access     •   Internet access     •
  QNXT System access     •   Meeting room access

  •   The following, shall be considered outside of the scope of this Work
Order:

  •   Conversion services not identified in the DPA Conversion Blue Print
including but not limited to:

  •   All conversion discovery, design, development or customization · Current
system data cleanup     •   Data mapping     •   Data analysis

  •   Integration services not identified in the DPA Integration/Interfaces Blue
Print (Exhibit B) including but not limited to:

  •   All integration discovery, design, development or customization activities
    •   Coding and/or testing of custom reports     •   Data mapping     •  
Data analysis

  •   Reporting services not mutually agreed to between the parties.:

  •   All report discovery, design, development or customization     •   Coding
and/or testing of custom reports     •   Data mapping     •   Data analysis

  •   EDI (Electronic Data Interchange) not identified in the DPA EDI/Conversion
Blue Print including but not limited to:

  •   All EDI development or customization     •   Programming and testing of
EDI     •   Data mapping     •   Data analysis

  •   Programming and/or testing of interfaces not identified in the DPA
Technical Blueprint, from the Software to TP applications     •   Any and all
QCSI-sponsored or developed education and training courses     •   All
interpretation and final interpretation matrix coding of Provider Contracts,
Sponsor Contracts, Medical Policies, or Benefit Plans     •   The parties will
collaborate to conduct all Acceptance testing hereunder.     •   The parties
will mutually agree to the Acceptance Criteria for Monthly Progress
Reports/Weekly Progress Reports (although, at a minimum, such reports will
contain tasks completed for the period, hours incurred by consulting resource,
and percentage of the Project completed based on the accepted Project Plan). All
Monthly Progress Reports/Weekly Progress Reports will be considered completed
after Acceptance by Customer. Beginning from the day that QCSI receives notice
from Customer that a particular Monthly Progress Reports/Weekly Progress Reports
failed Acceptance, the parties will collaborate, in the spirit of good faith, to
mutually determine what revisions, if any, to the Monthly Progress
Reports/Weekly Progress Reports may be necessary to enable Acceptance.     •  
The parties will mutually agree to the Acceptance Criteria for all
Deliverables/Milestones. All mutually agreed Deliverables/Milestones will be
considered completed after Acceptance by the Customer. QCSI will provide

Work Order – LEAP3
Revised 122107 (JD)

Page 28 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      drafts of the Deliverables prior to the applicable, mutually agreed
delivery date, and Customer will review and if applicable approve the
Deliverable/Milestone within ten (10) working days. In the event that QCSI does
not provide drafts of the Deliverables prior to the applicable, mutually agreed
delivery date, Customer may not be able to review and approve the
Deliverable/Milestone within ten (10) working days. Once Detail Planning is
completed, Customer and QCSI agree to review the length of this approval period
on a per Deliverable/Milestone basis. Beginning from the day that QCSI receives
notice from Customer that a particular Deliverable/Milestone failed Acceptance,
the parties will collaborate, in the spirit of good faith, to mutually determine
what revisions, if any, to the Deliverable/Milestone may be necessary to enable
Acceptance.     •   The demonstration by the parties that a Deliverable conform
to, or achieves the, applicable Acceptance Criteria, will result in the
Acceptance by Customer of such Deliverable.     •   The demonstration by the
parties that Acceptance Criteria applicable to a Milestone conform to, or
achieves the, applicable Acceptance Criteria, will result in the Acceptance by
Customer of such Milestone.     •   The demonstration by the parties that a
Monthly Progress Reports/Weekly Progress Reports conform to, or achieves the,
applicable Acceptance Criteria, will result in the Acceptance by Customer of
such Monthly Progress Reports/Weekly Progress Reports.     •   After Customer’s
sign-off for the use of QNXT in Customer’s production environment, the ultimate
configuration of the Software in the Customer’s production environment is
Customer’s responsibility.     •   The Milestone Payment will be considered
“earned,” by QCSI, and will be due and payable to QCSI pursuant to the terms of
this Work Order, in the case that QCSI’s failure to achieve the respective
Acceptance by Customer of such Milestone by the applicable milestone date is a
result solely of Customer’s actions, or caused solely by Customer’s failure to
perform any of its obligations, dependencies, or responsibilities hereunder.    
•   The Progress Report Payment will be considered “earned,” by QCSI, and will
be due and payable to QCSI pursuant to the terms of this Work Order, in the case
that QCSI’s failure to achieve the respective Acceptance by Customer of such
Progress Report by the applicable Progress Report date is a result solely of
Customer’s actions, or caused solely by Customer’s failure to perform any of its
obligations, dependencies, or responsibilities hereunder.     •   Customer
grants QCSI all rights and permissions to access Customer’s third party
hardware, and to access the license(s) of any third party software, that in
anyway is related to QCSI’s work hereunder, to the same extent that Customer
possesses such rights and permissions and subject to the terms of any license
agreement which exists in relation to such third party software to which
Customer is a party.     •   Any change to this Work Order or Project Plan may
result in the delay of a Deliverable or Milestone deadline. Material or
substantial changes to scope of effort, or work, may require up to thirty
(30) days advanced written notice for proper staff planning.

Work Order – LEAP3
Revised 122107 (JD)

Page 29 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

IV.   Timeframe, Delivery Dates and Other Milestones       Only the Professional
Services expressly described in this Work Order will be provided. Other services
(i.e. those not specified herein) are outside the scope of this Work Order. For
example, all QCSI classroom or online training will be handled under a separate
Work Order, including but not limited to, fees for training, the specific
courses, and course/trainer scheduling. QCSI will utilize the period immediately
following the date of last signature, through January 31, 2008, to staff for the
Services contemplated herein (“Ramp-Up Period”).       No change to this Work
Order will be made by Customer or QCSI unless mutually agreed to by both parties
in writing. Any substitution or additional tasks or activities different from
the tasks and activities described in this Work Order has to be approved by
Customer in writing, in which case the substituted or additional work will be
counted in the total number of Professional Service hours utilized under this
Work Order. Customer will not be responsible for any substitution or additional
tasks or activities different from the tasks and activities described in this
Work Order performed by a QCSI consultant(s) without Customer’s written
approval.       It is expected that the Professional Services specified in this
Work Order will take approximately thirty-six months to complete, in accordance
with the table, “Consultant Staffing Plan,” below. The actual time for
completion will depend in part on the complexity encountered and on the input
and ability of both Parties to assist in LEAP3.

Consultant Staffing Plan

    The total estimated hours for this Work Order are 163,560 hours. Please see
Below Consultant Staffing Plan for allocation of work effort hours by TriZetto
Professional Services Role.

                              Phase 1 & 2     Phase 3 & 4     Total  
Executive Oversight
    3,160       1,040       4,200  
QNXT Program Manager
    5,800       1,730       7,530  
Project Manager (Business)
    5,800       1,200       7,000  
Project Manager (Technical)
    —       —       —  
Project Coordinator
    —       —       —  
Project Architech
    5,280       1,730       7,010  
Carrier/Program Lead
    160       40       200  
UM Lead
    1,557       —       1,557  
Benefit Lead
    4,152       —       4,152  
Benefit ConfigurationTeam
    4,152       —       4,152  
Provider Lead
    2,596       519       3,115  
Provider Contract ConfigurationTeam
    3,114       —       3,114  
UM Lead
    1,557       —       1,557  
Employer/Policy/AR/Premium Lead
    4,152       —       4,152  
Employer/Policy/AR/Premium Config Team
    4,152       —       4,152  
Eligibility Lead
    3,114       692       3,806  

Work Order – LEAP3
Revised 122107 (JD)

Page 30 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                        Phase 1 & 2   Phase 3 & 4   Total
Provider Lead
                —
Customer Service Lead
    1,293     346     1,639
Security Lead
    80     —     80
BPT Lead
    520     —     520
BPT Facilitator
    1,420     —     1,420
BPT Resource
    —     —     —
Lead Technical Consultant
    480           480
Technical Consultant Generalist
    —     1,730     1,730
Technical Consultant Generalist
    760           760
Senior Technical Consultant
    5,720     —     5,720
Knowledge Transfer Analyst
    160     —     160
Technical Consultant
    520           520
Technical Consultant Generalist
                —
Conversion Lead
    2,320           2,320
Conversion Analyst
    2,532           2,532
Conversion Developer
    7,108           7,108
Interface Lead
    2,320           2,320
Integration Analyst
    5,700           5,700
Integration Developer
    24,560           24,560
Reports and Letters Lead
    —           —
Reports and Letters Analyst
    1,920           1,920
Reports and Letters Developer
    —           —
Support Analyst
    480           480
Support Developer
    2,112           2,112
QNXT MyHealthView
    —           —
QNXT Connect
    1,557           1,557
AutoQ
    —           —
QNXT ITS
    3,114           3,114
MicroDyn - DRG, APC, etc.
    80           80
Ingenix - iCES
    260           260
Actek
    170           170
Test Lead
    1,697           1,697
Testing Consultant
    —           —
Document Preparation (Training)
    —           —
Training Lead
    —           —
Training Consultant
    —           —
Post Go-Live Support
    4,472           4,472
 
    120,101     9,027     129,128
 
                 
ADDITIONAL HRS
                 
MycroDyn, Ingenix
    339           339
MyHealthView
    1,038           1,038
Training Lead and Consultant
    1,600           1,600
Testing Lead and Consultant
    2,000           2,000
1 ITS resource
    3,114           3,114
1 Employer/Policy/AR/Premium Config
    4,152           4,152
1 Benefit configuration team
    4,152           4,152

Work Order – LEAP3
Revised 122107 (JD)

Page 31 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                        Phase 1 & 2   Phase 3 & 4   Total
Technical
          6,000     6,000
Business Configuration
          9,533     9,533
Testing
          634     634
Post Go Live Support
          1,870     1,870
Total Additional Hours
    16,395     18,037     34,432
GRAND TOTAL
    136,496     27,064     163,560

This estimate has been carefully considered and is given in good faith based on
QCSI’s experience and discussion with Customer. If at any time QCSI realizes
that the estimate contained herein will be insufficient to complete the Work
Order, QCSI will notify Customer in writing, describing reasons for the
underestimate. QCSI and Customer will agree on an action plan to mitigate this
impact and if needed determine the estimate of the number of additional
Professional Services hours, by consulting category, necessary to complete the
Work Order.
QCSI requires a minimum of thirty (30) days advance written notice to process
any requests to remove a QCSI consultant from the Project (other than ‘for
cause’).

V.   Terms of Compensation to be paid QCSI:

  (A)   Fees for Professional Services         Professional Services will be
performed on a time and materials basis.         Subject to Section 3.1 of the
Agreement, the Hourly Services fee rate (the “Rate”) for this Work Order shall
be one hundred forty dollars ($140.) per hour. The total, estimated Service fees
based upon the terms set forth in this Work Order as of Effective Date of this
Work Order, and calculated by multiplying the Rate by estimated hours by
consultant category above in the Consultant Staffing Plan are twenty two million
nine hundred one thousand two hundred dollars ($22,901,200).         The payment
terms for this Work Order are as follows (expenses, as set forth in Section 3.3
of the Agreement, are expressly excluded for the purposes of calculating the
quarterly Services fees):         Quarterly Prepayment. Thirty percent (30%) of
the estimated quarterly Service fees (i.e. the total, estimated Service fees
based upon the terms set forth in this Work Order, calculated by multiplying the
result of the Rate multiplied by the estimated hours by consultant category for
the applicable quarter during the term of this Work Order by 30%) will be
invoiced, and are due, at the beginning of each quarter, pursuant to the terms
of the Agreement (the “Quarterly Prepayment”).

Work Order – LEAP3
Revised 122107 (JD)

Page 32 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

      Progress Report Payment. An additional fifty five percent (55%) of the
estimated quarterly Service fees (i.e. the total, estimated Service fees based
upon the terms set forth in this Work Order, calculated by multiplying the
result of the Rate multiplied by the estimated hours by consultant category for
the applicable quarter during the term of this Work Order by 55%) will be
invoiced, and are due, upon QCSI’s submission of the Monthly Progress Reports
and Weekly Progress Reports, pursuant to the terms of the Agreement, and upon
Customer’s Acceptance of each applicable Monthly Progress Report (the “Progress
Report Payment”). For clarity, the Progress Report Payment will be invoiced by
QCSI as the Monthly Progress Reports are delivered (i.e. invoiced monthly).    
    Milestone Payments. The remaining fifteen percent (15%) of the estimated
quarterly Service fees (i.e. the total, estimated Service fees based upon the
terms set forth in this Work Order, calculated by multiplying the result of the
Rate multiplied by the estimated hours by consultant category for the applicable
quarter during the term of this Work Order by 15%) will be invoiced, and are
due, in regards to mutually agreed, specific quarterly milestones (each a
“Milestone”), pursuant to the terms of the Agreement upon Customer’s Acceptance
of each applicable Milestone (the “Milestone Payments”). The parties will
additionally mutually agree in regards to Acceptance Criteria for each
Milestone, and the process to be used to determine Customer’s Acceptance of each
Milestone. Milestone Payments will be equally distributed across the
Milestone(s), and the applicable portion of the total Milestone Payments will be
invoiced and paid upon Customer’s Acceptance of each applicable Milestone,
subject to the terms of the Agreement.         If Customer and QCSI do not
establish one or more Milestones during a quarter, then the full Milestone
Payment will be invoiced, and will be due, at the end of the applicable quarter,
pursuant to the terms of the Agreement. The parties agree that under no
circumstances will the amount at risk in regards to all quarterly Milestones
exceed fifteen percent (15%) of the quarterly estimated total Service Fees
pursuant to this Work Order.         True-up. At the end of each quarter, the
parties agree to work in good faith to reconcile the difference between the
estimated total Service fees for the applicable quarter with the actual total
Service fees based upon actual hours worked by QCSI consultants in that same
quarter. For example, in the event that the actual total Service fees,
calculated by multiplying the Rate by the actual hours worked by QCSI
consultants for the applicable quarter is greater than sum of the Quarterly
Prepayment, the Progress Report Payment, and the Milestone Payment (subject to
Milestone Acceptance as set forth herein), then the Customer will be invoiced
for the balance due to QCSI in excess (the “Overage”) at the end of the
applicable quarter, and the Overage payment will be due at the end of the
applicable quarter, pursuant to the terms of the Agreement. For greater
certainty, the foregoing process may demonstrate that Customer has overpaid QCSI
in a particular quarter, in which case the amount of such over payment may, at
Customer’s discretion, be applied to the immediately following Quarterly
Prepayment, or refunded to Customer, pursuant to the same terms set forth in
Section (C) titled “Unused Prepayment” below.         An example of calculating
the quarterly Service fees is as follows:

  §   The total estimated, quarterly Service fees for QX = $300,000

Work Order – LEAP3
Revised 122107 (JD)

Page 33 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

  §   Quarterly Prepayment:

  o   On the first day of the quarter, Customer will prepay QCSI $90,000

  §   Progress Report Payments:

  o   At the end of month 1, QCSI will invoice for $55,000     o   At the end of
month 2, QCSI will invoice for $55,000     o   At the end of month 3, QCSI will
invoice for $55,000

  §   Milestone Payments:

  o   Assume 3 Milestones have been identified for QX. The Milestone Payments
are equally divided among the Milestones, therefore, the Milestone Payments for
this QX example are, and invoiced upon Acceptance, pursuant to the terms of the
Agreement:

  o   Milestone 1 (to be completed by month 1) - $15,000     o   Milestone 2 (to
be completed by month 2) - $15,000     o   Milestone 3 (to be completed by month
3) - $15,000

      Notwithstanding anything to the contrary in this Work Order or the
Agreement, Customer acknowledges and agrees that the actual professional Service
hours worked by each category of consultant may not coincide directly or
uniformly with the Resource Staffing Plan, or the Consultant Staffing Plan
above.         QCSI shall provide Customer with periodic reports that disclose
the number of hours of Professional Services utilized (on a weekly and
cumulative basis) and the progress of this Work Order completed to date.     (B)
  Fees for Out of Pocket, Travel and Related Expenses
Customer shall reimburse QCSI for all expenses incurred by QCSI in connection
with this Work Order in accordance with Section 3.3 of the Agreement.     (C)  
Unused Prepayment
Upon completion or termination of the professional Services specified in this
Work Order, Customer may, at its sole option, elect to have any unused Quarterly
Prepayment applied to additional Professional Services or refunded to Customer.
If the Quarterly Prepayment is not fully utilized within twelve (12) months from
the date of receipt by QCSI, and Customer does not elect to have such unused
Quarterly Prepayment refunded within such twelve (12) month period, such
Quarterly Prepayment shall expire and is not refundable.

VI.   Effective Date of Work Order:       This Work Order shall become effective
as of the date of last signature below (the “Effective Date”).   VII.  
Expiration or Termination Date of Work Order:       This Work Order shall
terminate upon the completion, in all material respects, of the professional
Services contracted for hereunder (the “Expiration Date”), unless extended by a
mutually agreed written amendment. Either party may terminate this Work Order
prior to the Expiration Date; provided that the party requesting termination
gives the other at least

Work Order – LEAP3
Revised 122107 (JD)

Page 34 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

    thirty (30) days prior written notice. Upon termination, Customer agrees to
pay any fees or costs accrued under this Work Order upon receipt of an invoice
from QCSI.

The Parties hereby cause this Work Order to be executed on and as of the
Effective Date.

                  QCSI Puerto Rico, Inc.       Triple-S, Inc.
 
               
By:
  /s/ Jeffrey H. Margols   By:   /s/ Socorro Rivas    
 
 
 
     
 
   
 
               
 
  Jeffrey H. Margols       Socorro Rivas                   Print Name      
Print Name      
 
  CEO       President & CEO                   Title       Title      
 
  12/22/07          12/21/07                   Date       Date    

Work Order – LEAP3
Revised 122107 (JD)

Page 35 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

Exhibit A
Third Party Vendors

1.   McKesson Claim Check   2.   Ingenix iCES Facilities Interface   3.   Actek
  4.   Avolent   5.   Microdyn

Work Order – LEAP3
Revised 122107 (JD)

Page 36 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

Exhibit B
Identified Interfaces

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
1
  Receive ID Card File   Flat Card v2007   ID CardNew   Flat Card v2007   QNXT  
Outbound   WS   QNXT Adapter   Yes   Flat Card
Id Card   QNXT FORMAT
 
                                           
2
  Send Member
Information   S.E.R.   Member   S.E.R.   QNXT   Inbound   SQL   QNXT Adapter  
Yes   Triple-S
Member   QNXT FORMAT
 
                                           
3
  Send ACH information   S.E.R.   ACH   S.E.R.   QNXT   Inbound   SQL   QNXT
Adapter   Yes   Triple-S ACH   QNXT FORMAT
 
                                           
4
  Eligibiliy Request
Procesing   CLAIMS FOUNDATION
SERVICES   Member   Faciledi   QNXT   Inbound   MQSeries   QNXT Adapter   No  
270 Eligibility
Request   270 Eligibility Request
 
                                           
5
  Eligibiliy Response
Procesing   CLAIMS FOUNDATION
SERVICES   Member   Faciledi   QNXT   Outbound   MQSeries   QNXT Adapter   No  
271 Eligibility
Response   271 Eligibility Response
 
                                           
6
  Claims Submission
Procesing   CLAIMS FOUNDATION
SERVICES   Claims   Faciledi   QNXT   Inbound   MQSeries   QNXT Adapter   No  
837 Professional
Claim   837 Professional Claim
 
                                           
7
  Request Sponsor
Information   SWPRI   Sponsor   SWPRI   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Sponsor   QNXT FORMAT
 
                                           
8
  Send Premium Rates   SWPRI   Premium Rates   SWPRI   QNXT   Inbound   SQL  
QNXT Adapter   Yes   Triple-S Premium   QNXT FORMAT
 
                                           
9
  Send Sponsor
Information   SWPRI   Sponsor   SWPRI   QNXT   Inbound   SQL   QNXT Adapter  
Yes   Triple-S Sponsor   QNXT FORMAT
 
                                           
10
  Send Authorization   CCMS   Authorizations   CCMS   QNXT   Inbound   FILE
SYSTEM   QNXT Adapter   Yes   CCMS Referral   QNXT FORMAT
 
                                           
11
  Send Authorization   CCMS   Authorizations   CCMS   QNXT   Inbound   FILE
SYSTEM   QNXT Adapter   Yes   CCMS Admission   QNXT FORMAT
 
                                           
12
  Send Authorization   CCMS   Authorizations   CCMS   QNXT   Inbound   FILE
SYSTEM   QNXT Adapter   Yes   CCMS Admission
Review   QNXT FORMAT
 
                                           
13
  Receive
Authorization   CCMS   Authorizations   CCMS   QNXT   Outbound   FILE SYSTEM  
QNXT Adapter   Yes   CCMS Admission   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 1 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
14
  Receive G/L
Transactions   SMARTSTREAM   General Ledger
Transaction   SMARTSTREAM   QNXT   Outbound   FTP   QNXT Adapter   Yes  
SmartStream GL   QNXT FORMAT
 
                                           
15
  Receive Billing
Information   SES GROUPS BILLING   Billing   SES GROUPS BILLING   QNXT  
Outbound   SQL   QNXT Adapter   Yes   Triple-S Billing   QNXT FORMAT
 
                                           
16
  Send Reconciliation
Information   SES GROUPS BILLING   Accounts Receivable   SES GROUPS BILLING  
QNXT   Inbound   SQL   QNXT Adapter   Yes   Triple-S AR   QNXT FORMAT
 
                                           
17
  Receive Payment
Information   ACOM3   Accounts Receivable   ACOM3   QNXT   Outbound   WS   QNXT
Adapter   Yes   ACOM3 Payment   QNXT FORMAT
 
                                           
18
  Receive Member
Information   ACOM3   Member   ACOM3   QNXT   Outbound   WS   QNXT Adapter   Yes
  ACOM3 Member   QNXT FORMAT
 
                                           
19
  Receive A/R
information   ACOM3   Accounts Receivable   ACOM3   QNXT   Outbound   WS   QNXT
Adapter   Yes   ACOM3 AR   QNXT FORMAT
 
                                           
20
  Send Premium Rates   STEPWISE   Premium Rates   STEPWISE   QNXT   Inbound   WS
  QNXT Adapter   Yes   QNXT Premium   QNXT FORMAT
 
                                           
21
  Send Member
Information   REO — OBSTETRICS REGISTRY   Member   REO — OBSTETRICS REGISTRY  
QNXT   Inbound   WS   QNXT Adapter   Yes   Triple-S Member   QNXT FORMAT
 
                                           
22
  Receive Provider
Information   REO — OBSTETRICS REGISTRY   Provider   REO — OBSTETRICS REGISTRY  
QNXT   Outbound   WS   QNXT Adapter   Yes   Triple-S Provider
Group   QNXT FORMAT
 
                                           
23
  Send Payment   E301-Banks   Accounts Receivable   E301-Banks   QNXT   Inbound
  NDM   QNXT Adapter   Yes   Triple-S AR   QNXT FORMAT
 
                                           
24
  Send Authorization   E307-FHCHS   Authorizations   E307-FHCHS   QNXT   Inbound
  FTP   QNXT Adapter   Yes   FHCHS Authorization   QNXT FORMAT
 
                                           
25
  Send COB information   E405-IKON   COB   E405-IKON   QNXT   Inbound   FTP  
QNXT Adapter   Yes   IKON COB   QNXT FORMAT
 
                                           
26
  Send Enrollment
Error Information   E502-ASES   Member   E502-ASES   QNXT   Inbound   FTP   QNXT
Adapter   Yes   ASES Error File   QNXT FORMAT
 
                                           
 
                                  ASES Member        
27
  Send Query Response   E502-ASES   Member   E502-ASES   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Eligibility   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 2 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
28
  Send Member
Enrollment   E502-ASES   Member   E502-ASES   QNXT   Inbound   FTP   QNXT
Adapter   Yes   ASES Enrollment   QNXT FORMAT
 
                                           
29
  Send Payment
Information   E502-ASES   Accounts Receivable   E502-ASES   QNXT   Inbound   FTP
  QNXT Adapter   Yes   P820 Payment Detail   QNXT FORMAT
 
                                           
30
  Send Member
Enrollment   E105 — Electronic Enrollment   Member   E105 — Electronic
Enrollment   QNXT   Inbound   FTP   QNXT Adapter   No   P834 Member
Enrollment   834 Member Enrollment
 
                                           
31
  Receive Enrollment
Acknowlegde   E105 — Electronic Enrollment   Functional
Acknowledge   E105 — Electronic Enrollment   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Triple-S Enrollment
Acknowledge   QNXT FORMAT
 
                                           
32
  Send Member
Enrollment   E105 — Electronic Enrollment   Member   E105 — Electronic
Enrollment   QNXT   Inbound   FTP   QNXT Adapter   Yes   Hewitt   QNXT FORMAT
 
                                           
33
  Receive Enrollment
Response   E105 — Electronic Enrollment   Member   E105 — Electronic Enrollment
  QNXT   Outbound   FILE SYSTEM   QNXT Adapter   Yes   Triple-S Enrollment
Response   QNXT FORMAT
 
                                           
34
  Send Member
Enrollment   E105 — Electronic Enrollment   Member   E105 — Electronic
Enrollment   QNXT   Inbound   NDM   QNXT Adapter   Yes   P6001   QNXT FORMAT
 
                                           
35
  Send Member
Enrollment   E105 — Electronic Enrollment   Member   E105 — Electronic
Enrollment   QNXT   Inbound   NDM   QNXT Adapter   Yes   Zimmer   QNXT FORMAT
 
                                           
36
  Send Member
Enrollment   E105 — Electronic Enrollment   Member   E105 — Electronic
Enrollment   QNXT   Inbound   NDM   QNXT Adapter   Yes   Cingular   QNXT FORMAT
 
                                           
37
  Send ACH information   E401-APPLICA   ACH   E401-APPLICA   QNXT   Inbound  
FTP   QNXT Adapter   Yes   Triple-S ACH   QNXT FORMAT
 
                                           
38
  Send Claims   E401-APPLICA   Claims   E401-APPLICA   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Triple-S Dental
Claim   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 3 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
39
  Send Claims   E401-APPLICA   Claims   E401-APPLICA   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Triple-S
Institutional Claim   QNXT FORMAT
 
                                           
40
  Send Claims   E401-APPLICA   Claims   E401-APPLICA   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Triple-S Host Claim   QNXT FORMAT
 
                                           
41
  Send Claims   E401-APPLICA   Claims   E401-APPLICA   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Triple-S Claim   QNXT FORMAT
 
                                           
42
  Send Authorization   E401-APPLICA   Authorizations   E401-APPLICA   QNXT  
Inbound   FTP   QNXT Adapter   Yes   Triple-S Referral   QNXT FORMAT
 
                                           
43
  Send Claims   E401-APPLICA   Claims   E401-APPLICA   QNXT   Inbound   FTP  
QNXT Adapter   Yes   Triple-S
Reinsburstment   QNXT FORMAT
 
                                           
44
  Send Payment
Information   EXXX-ELA Payment   Accounts Receivable   EXXX-ELA Payment   QNXT  
Inbound   FTP   QNXT Adapter   Yes   Triple-S ACH   QNXT FORMAT
 
                                           
45
  Send Paid Claims   E314-MC21   Claims   E314-MC21   QNXT   Inbound   FTP  
QNXT Adapter   Yes   NCPDP   QNXT FORMAT
 
                                           
46
  Request Provider
Information   WEB PORTAL   Provider   WEB PORTAL   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Provider   QNXT FORMAT
 
                                           
47
  Request Member
Information   WEB PORTAL   Member   WEB PORTAL   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Member   QNXT FORMAT
 
                                           
48
  Request Sponsor
Information   WEB PORTAL   Sponsor   WEB PORTAL   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Sponsor   QNXT FORMAT
 
                                           
49
  Request Claims
History Information   WEB PORTAL   Claims   WEB PORTAL   QNXT   Outbound   SQL  
QNXT Adapter   Yes   Triple-S Claim   QNXT FORMAT
 
                                           
50
  Request A/R
information   WEB PORTAL   Accounts Receivable   WEB PORTAL   QNXT   Outbound  
SQL   QNXT Adapter   Yes   Triple-S AR   QNXT FORMAT
 
                                           
51
  Request
Authorization
Information   WEB PORTAL   Authorizations   WEB PORTAL   QNXT   Outbound   SQL  
QNXT Adapter   Yes   Triple-S
Authorization   QNXT FORMAT
 
                                           
52
  Send Payment
Information   WEB PORTAL   Accounts Receivable   WEB PORTAL   QNXT   Inbound  
COM   QNXT Adapter   Yes   Triple-S Payment   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 4 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
53
  Send Member
Information   WEB PORTAL   Member   WEB PORTAL   QNXT   Inbound   COM   QNXT
Adapter   Yes   Triple-S Member   QNXT FORMAT
 
                                           
54
  Send Sponsor
Information   WEB PORTAL   Sponsor   WEB PORTAL   QNXT   Inbound   COM   QNXT
Adapter   Yes   Triple-S Sponsor   QNXT FORMAT
 
                                           
55
  Receive Claims   CLAIMS PAYMENT v2007   Claims   CLAIMS PAYMENT v2007   QNXT  
Outbound   WS   QNXT Adapter   Yes   Triple-S Claim   QNXT FORMAT
 
                                           
56
  Send Paid Claims   CLAIMS PAYMENT v2007   Claims   CLAIMS PAYMENT v2007   QNXT
  Inbound   WS   QNXT Adapter   Yes   Triple-S Claim   QNXT FORMAT
 
                                           
57
  Request Provider
Information   CLAIMS PAYMENT v2007   Provider   CLAIMS PAYMENT v2007   QNXT  
Outbound   WS   QNXT Adapter   Yes   Triple-S Provider   QNXT FORMAT
 
                                           
58
  Send Paid Claims   E409-WHI   Claims   E409-WHI   QNXT   Inbound   FTP   QNXT
Adapter   Yes   NCPDP   QNXT FORMAT
 
                                           
59
  Receive Provider
Information   E315-Mckesson   Provider   E315-Mckesson   QNXT   Outbound   FTP  
QNXT Adapter   Yes   Mckesson Provider   QNXT FORMAT
 
                                           
60
  Receive Provider
Information   E314-MC21   Provider   E314-MC21   QNXT   Outbound   FTP   QNXT
Adapter   Yes   MC21 Provider   QNXT FORMAT
 
                                           
61
  Receive Provider
Information   E401-APPLICA   Provider   E401-APPLICA   QNXT   Outbound   FTP  
QNXT Adapter   Yes   APPLICA Provider   QNXT FORMAT
 
                                           
62
  Receive Provider
Information   E503-BCBSA   Provider   E503-BCBSA   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Provider Directory
Format   QNXT FORMAT
 
                                           
63
  Receive Billing
Information   EXXX-ELA Billing   Billing   EXXX-ELA Billing   QNXT   Outbound  
FTP   QNXT Adapter   Yes   Billing Bayamon   QNXT FORMAT
 
                                           
64
  Receive Billing
Information   EXXX-ELA Billing   Billing   EXXX-ELA Billing   QNXT   Outbound  
FTP   QNXT Adapter   Yes   Billing Hacienda   QNXT FORMAT
 
                                           
65
  Receive Billing
Information   EXXX-ELA Billing   Billing   EXXX-ELA Billing   QNXT   Outbound  
FTP   QNXT Adapter   Yes   Billing Policia   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 5 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
66
  Receive Billing
Information   EXXX-ELA Billing   Billing   EXXX-ELA Billing   QNXT   Outbound  
FTP   QNXT Adapter   Yes   Billing San Juan   QNXT FORMAT
 
                                           
67
  Receive A/R
information   EXXX-Coupons   Accounts Receivable   EXXX-Coupons   QNXT  
Outbound   FTP   QNXT Adapter   Yes   Coupons   QNXT FORMAT
 
                                           
68
  Receive A/R
information   EXXX-GBCS   Accounts Receivable   EXXX-GBCS   QNXT   Outbound  
FTP   QNXT Adapter   Yes   GBCS AR   QNXT FORMAT
 
                                           
69
  Receive Premium
Payment Information   EXXX-GA Life   Accounts Receivable   EXXX-GA Life   QNXT  
Outbound   FTP   QNXT Adapter   Yes   Triple-S Premium
Payment   QNXT FORMAT
 
                                           
70
  Receive Medicare
Advantage Query   E502-ASES   Member   E502-ASES   QNXT   Outbound   FTP   QNXT
Adapter   Yes   ASES Member
Eligibility   QNXT FORMAT
 
                                           
71
  Send ITS Home Claims   E503-BCBSA   Claims   E503-BCBSA   QNXT   Inbound   NDM
  QNXT Adapter   No   ITS Submission   ITS Submission
 
                                           
72
  Receive ITS Home
Claims   E503-BCBSA   Claims   E503-BCBSA   QNXT   Outbound   NDM   QNXT Adapter
  No   ITS Disposition   ITS Disposition
 
                                           
73
  Receive Provider
Information   CCMS   Provider   CCMS   QNXT   Outbound   FILE SYSTEM   QNXT
Adapter   Yes   CCMS Provider   QNXT FORMAT
 
                                           
74
  Receive Provider
Groups   CCMS   Provider   CCMS   QNXT   Outbound   FILE SYSTEM   QNXT Adapter  
Yes   CCMS Provider
Practice Groups   QNXT FORMAT
 
                                           
75
  Receive IPA   CCMS   Provider   CCMS   QNXT   Outbound   FILE SYSTEM   QNXT
Adapter   Yes   CCMS Provider
Practice Groups   QNXT FORMAT
 
                                           
76
  Receive Facility   CCMS   Provider   CCMS   QNXT   Outbound   FILE SYSTEM  
QNXT Adapter   Yes   CCMS Facility   QNXT FORMAT
 
                                           
77
  Request Member
Authentication   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Member   QNXT FORMAT
 
                                           
78
  Receive ELA Renewal
Transaction   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   No  
Triple-S Member   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 6 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
79
  Request Premium
Rates Information   IVR   Premium Rates   IVR   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Premium   QNXT FORMAT
 
                                           
80
  Request Member
Information   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Member   QNXT FORMAT
 
                                           
81
  Request ID Card   IVR   ID Card New   IVR   QNXT   Inbound   SQL   QNXT
Adapter   Yes   Triple-S ID Card   QNXT FORMAT
 
                                           
82
  Request A/R
Information   IVR   Accounts Receivable   IVR   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S AR   QNXT FORMAT
 
                                           
83
  Request Member
Eligibility   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   No  
Triple-S Member   QNXT FORMAT
 
                                           
84
  Request Claims
History Information   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Triple-S Claim   QNXT FORMAT
 
                                           
85
  Request Coupon Book
replacement   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Member   QNXT FORMAT
 
                                           
86
  Request ID Card   IVR   ID Card New   IVR   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S ID Card   QNXT FORMAT
 
                                           
87
  Receive Premium
Payment   IVR   Accounts Receivable   IVR   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Triple-S AR   QNXT FORMAT
 
                                           
88
  Request Claims
Status(last 5)   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Claim   QNXT FORMAT
 
                                           
89
  Request
Authorization
Information   IVR   Authorizations   IVR   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Triple-S
Authorization   QNXT FORMAT
 
                                           
90
  Request Member
Upfront Deductible
Status   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Member   QNXT FORMAT
 
                                           
91
  Request Audit Trail   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Member   QNXT FORMAT
 
                                           
92
  Request Provider
Eligibility   IVR   Provider   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Provider   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 7 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
93
  Receive Member
Information   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Member   QNXT FORMAT
 
                                           
94
  Request Special
Coverage
(Catastrophic)
information   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Member   QNXT FORMAT
 
                                           
95
  Request Provider
Authentication   IVR   Provider   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Provider   QNXT FORMAT
 
                                           
96
  Receive
Authorization
Request   IVR   Authorizations   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S
Authorization   QNXT FORMAT
 
                                           
97
  Request Claim Status   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Claim   QNXT FORMAT
 
                                           
98
  Request Payment
Information   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Claim   QNXT FORMAT
 
                                           
99
  Request Claims
Payment Schedule   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Claim   QNXT FORMAT
 
                                           
100
  Request Fee
Schedule
Information   IVR   Fee Schedule   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Fee
Schedule   QNXT FORMAT
 
                                           
101
  Request RTP   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Claim   QNXT FORMAT
 
                                           
102
  Receive Authorization Request — Dummy   IVR   Authorizations   IVR   QNXT  
Outbound   SQL   QNXT Adapter   Yes   Triple-S
Authorization   QNXT FORMAT
 
                                           
103
  Request Upfront
Deductible Status   IVR   Member   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Member
Accumulator   QNXT FORMAT
 
                                           
104
  Request Provider
Information   IVR   Provider   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Provider   QNXT FORMAT
 
                                           
105
  Request Medicare -
Payments Already
Paid   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Claim   QNXT FORMAT
 
                                           
106
  Request RTP   IVR   Claims   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes
  Triple-S Claim   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 8 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
107
  Request Sponsor
Authentication   IVR   Sponsor   IVR   QNXT   Outbound   SQL   QNXT Adapter  
Yes   Triple-S Sponsor   QNXT FORMAT
 
                                           
108
  Request Sponsor
Information   IVR   Sponsor   IVR   QNXT   Outbound   SQL   QNXT Adapter   Yes  
Triple-S Sponsor   QNXT FORMAT
 
                                           
109
  Send Fee Schedule   CIMA   Fee Schedule   CIMA   QNXT   Inbound   WS   QNXT
Adapter   Yes   Triple-S Fee
Schedule   QNXT FORMAT
 
                                           
110
  Request Fee Schedule   CIMA   Fee Schedule   CIMA   QNXT   Outbound   WS  
QNXT Adapter   Yes   Triple-S Fee
Schedule   QNXT FORMAT
 
                                           
111
  Send Benefits
Information   CIMA   Benefit   CIMA   QNXT   Inbound   WS   QNXT Adapter   Yes  
Triple-S Benefits   QNXT FORMAT
 
                                           
112
  Request Benefits
Information   CIMA   Benefit   CIMA   QNXT   Outbound   WS   QNXT Adapter   Yes
  Triple-S Benefits   QNXT FORMAT
 
                                           
113
  Send PDF   CIMA   Benefit   CIMA   QNXT   Inbound   WS   QNXT Adapter   Yes  
Triple-S PDF   QNXT FORMAT
 
                                           
114
  Request PDF
Information   CIMA   Benefit   CIMA   QNXT   Outbound   WS   QNXT Adapter   Yes
  Triple-S PDF   QNXT FORMAT
 
                                           
115
  Send RTP   CIMA   Claims   CIMA   QNXT   Inbound   WS   QNXT Adapter   Yes  
Triple-S Claim   QNXT FORMAT
 
                                           
116
  Request RTP   CIMA   Claims   CIMA   QNXT   Outbound   WS   QNXT Adapter   Yes
  Triple-S Claim   QNXT FORMAT
 
                                           
117
  Send Special
Coverage
Information   CCMS   Member   CCMS   QNXT   Inbound   FILE SYSTEM   QNXT Adapter
  Yes   Triple-S Special
Coverage   QNXT FORMAT
 
                                           
118
  Request Member
Information   WEB PORTAL   Member   WEB PORTAL   QNXT   Outbound   COM   QNXT
Adapter   Yes   Triple-S Member   QNXT FORMAT
 
                                           
119
  Receive Provider
Information   Providers MF   Provider   Mainframe   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Triple-S Provider   QNXT FORMAT
 
                                           
120
  Receive Provider
Information   Cactus   Provider   Cactus   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Cactus Provider   QNXT FORMAT
 
                                           
121
  Receive Provider
Information   Providers MF   Provider   Mainframe   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Triple-S Provider
Group   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 9 of 47



--------------------------------------------------------------------------------



 



SOW PHASE I & II   Implementation Agreement
QCSI and Triple-S

                                              Service                          
Adapter   Adapter Back       Format     ID   Service   Application Id   Entity  
Front End   Back End   Direction   Front End   End   Transformation   Front End
  Format Back End  
122
  Receive Provider
Information   Cactus   Provider   Cactus   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Cactus Provider
Groups   QNXT FORMAT
 
                                           
123
  Receive Provider
Information   Providers MF   Provider   Mainframe   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Triple-S IPA   QNXT FORMAT
 
                                           
124
  Receive Provider
Information   Cactus   Provider   Cactus   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Cactus IPA   QNXT FORMAT
 
                                           
125
  Receive Provider
Information   Providers MF   Provider   Mainframe   QNXT   Outbound   FTP   QNXT
Adapter   Yes   Triple-S Provider MA   QNXT FORMAT
 
                                           
126
  Receive Provider
Information   Cactus   Provider   Cactus   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Cactus Provider MA   QNXT FORMAT
 
                                           
127
  Send Credentialing
Data   Cactus   Provider   Cactus   QNXT   Inbound   SQL   QNXT Adapter   Yes  
Cactus Credentialing   QNXT FORMAT
 
                                           
128
  Send Acummulators
Information   Transaction Driven   Member   Transaction Driven   QNXT   Inbound
  MQSeries   QNXT Adapter   Yes   Triple-S Member
Accumulator   QNXT FORMAT
129
  Receive
Acummulators
Information   Transaction Driven   Member   Transaction Driven   QNXT   Outbound
  MQSeries   QNXT Adapter   Yes   Triple-S Member
Accumulator   QNXT FORMAT
130
  Request Provider
Information   IPA WEB   Provider   IPA WEB   QNXT   Outbound   SQL   QNXT
Adapter   Yes   Triple-S Provider   QNXT FORMAT
 
                                           
131
  Request Member
Information   IPA WEB   Member   IPA WEB   QNXT   Outbound   SQL   QNXT Adapter
  Yes   Triple-S Member   QNXT FORMAT
 
                                           
132
  Send Claims
Adjustments   IPA WEB   Claims   IPA WEB   QNXT   Inbound   SQL   QNXT Adapter  
Yes   Triple-S Claim
Adjustment   QNXT FORMAT

Work Order – LEAP3
Revised 122107 (JD)

Page 10 of 47